Ed. F. McFaddin, Associate Justice, (Concurring). At the close of the plaintiff’s case the Court sustained the Bank’s demurrer to Mr. McGuire’s evidence and dismissed the case insofar as concerned Mr. McGuire. If there had been- only the two parties to the suit (i.e., Mr. McGuire and the Bank), then the Court’s decision would have been correct, as I see the law and the facts. But a demurrer to the evidence should be sustained only when the court may “dismiss the cause of action”; and that means the entire cause of action of all the parties and not merely one angle to the controversy. There was another party to this case of Mr. McGuire versus the Bank; and that third party was Mrs. McGuire. The Bank had, by its answer, caused Mrs. McGuire to be brought in as a defendant;1 Mrs. McGuire had answered 2 and Mr. McGuire had filed a response3 to Mrs. McGuire’s answer. The Bank had offered to deposit the fund in Court, hut had not done so. With all of the above in the record, the Court should not have sustained the Bank’s demurrer to Mr. McGuire’s evidence because there still remained the dispute and controversy between Mr. McGuire and Mrs. McGuire as to who was entitled to the money. A demurrer to the plaintiff’s evidence should not be sustained unless the sustaining of the demurrer permits the court to “dismiss the cause of action”. Those are the words contained in Act No. 470 of 1949 (§ 27-1729 Ark. Stats.). They mean the entire case and not merely part of it. In the case at bar, the sustaining of the Bank’s demurrer to Mr. McGuire’s evidence only disposed of one angle of the controversy, and, therefore, the demurrer should not have been sustained.   The Bank’s answer contained this language: “Defendant further states that it has reason to believe that Mrs. J. W. McGuire holds the said pass books and under the terms of such account, would be a necessary party for this suit before any action could be taken upon. That under Ark. Stat. 27-814, the Court should require that Mrs. J. W. McGuire be made a party defendant in this cause.”    She admitted that she had the deposit book and denied every allegation in Mr. McGuire’s complaint.    He set up in the response that she had obtained an order against him for separate maintenance and that the money in the bank was his. We know from statements made in the oral argument of this cause before this Court that the separate maintenance suit is the same one that is now before us as Case No. 2006, with an opinion this day delivered.